Luke, ,T.
Grounds of a motion for a new trial which are not approved by the trial court can not he considered by this court.
(a) There is no substantial merit in any of the special grounds of motion for a new trial which have the approval of the trial judge
2. The evidence authorized the verdict, which has the approval of the trial judge, and it was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodwortíi, J., concur.

Indictment for burglary; from Bibb superior court—Judge Mathews. May 24, 1919.
Sidney W. Hatcher, for plaintiff in error.
John P. Boss, solicitor-general, contra.